         Case 2:20-cv-00478-JMG Document 21 Filed 07/08/21 Page 1 of 2

Amy L. Bennecoff (275805)
Kimmel & Silverman, P.C.
30 East Butler Pike
Ambler, PA 19002
Telephone: 215-540-8888
Facsimile: 215-540-8817
teamkimmel@creditlaw.com
Attorney for Plaintiff


                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

TAMARA WEATHERLY,                            §
                                             §
               Plaintiff,                    §      Civil Action No. 2:20-cv-00478-JMG
                                             §
               v.                            §
                                             §
CREDIT ONE BANK, N.A.,                       §
                                             §
               Defendant.                    §
                                             §
                                             §


                                 STIPULATION TO DISMISS


TO THE CLERK:

       Pursuant to Rule 41(a)(1)(A)(ii), counsel for all parties hereto stipulate to the dismissal

with prejudice and with each party to bear its own costs and fees.



  /s/ Hyun Yoon                                        /s/ Amy L. Bennecoff Ginsburg
   HYUN YOON                                            Amy L. Bennecoff Ginsburg Esq.
   Holland & Knight LLP                                 Kimmel & Silverman, P.C.
   Cira Centre                                          30 East Butler Pike
   2929 Arch Street, Suite 800                          Ambler, PA 19002
   PHILADELPHIA, PA 19104                               Phone: (215) 540-8888
   (215) 252-9537                                       Fax: (215) 540-8817
   Fax: 215-867-6070                                    Email: aginsburg@creditlaw.com
   Email: Eric.Yoon@hklaw.com                           Attorney for the Plaintiff
   Attorney for the Defendant
                                                       Date: July 8, 2021
   Date: July 8, 2021
                                              -1-

                                    STIPULATION FOR DISMISSAL
          Case 2:20-cv-00478-JMG Document 21 Filed 07/08/21 Page 2 of 2




                              CERTIFICATE OF SERVICE

      I, Amy L. Bennecoff Ginsburg, Esquire, do certify that I served a true and correct copy of

the Stipulation of Dismissal in the above-captioned matter, upon the following via CM/ECF

system:

  HYUN YOON
  Holland & Knight LLP
  Cira Centre
  2929 Arch Street, Suite 800
  PHILADELPHIA, PA 19104
  (215) 252-9537
  Fax: 215-867-6070
  Email: Eric.Yoon@hklaw.com
  Attorney for the Defendant


DATED: July 8, 2021                        /s/ Amy L. Bennecoff Ginsburg
                                           Amy L. Bennecoff Ginsburg Esq.
                                           Kimmel & Silverman, P.C.
                                           30 East Butler Pike
                                           Ambler, PA 19002
                                           Tel: 215-540-8888
                                           Fax: 215-540-8817
                                           Email:aginsburg@creditlaw.com
                                           Attorney for Plaintiff




                                            -2-

                                  STIPULATION FOR DISMISSAL
